                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                No. 3:18-cv-544-DSC

REBECCA PERKINS,                     )
                                     )
                      Plaintiff,     )
                                     )
              v.                     )
                                     )               CONSENT ORDER
NANCY BERRYHILL,                     )
Acting Commissioner of Social        )
Security,                            )
                                     )
                                     )
                      Defendant.     )
       This action being submitted to the Court for entry of a consent order; and it appearing that

the parties have agreed that the Commissioner of Social Security shall pay the sum of $6,000.00,

in full and final settlement of all claims arising under the Equal Access to Justice Act (“EAJA”).

See 28 U.S.C. § 2412(d). It also appearing that Plaintiff’s counsel should be paid $400.00 in costs

from the Judgment Fund by the U.S. Department of Treasury pursuant to 28 U.S.C. § 2412(a)(1);

       It is therefore ORDERED that the Judgment Fund by the U.S. Department of Treasury pay

to Plaintiff’s counsel $400.00 in costs and that the Commissioner of Social Security pay to Plaintiff

the sum of $6,000.00 in attorney’s fees, in full satisfaction of any and all claims arising under

EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sums this case is dismissed with

prejudice. If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be

made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box

58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then

any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office

address.
SO ORDERED.
              Signed: June 16, 2019
